Citation Nr: 1716343	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-17 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or at the housebound rate.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had service with the Philippine Guerillas from March 1945 to May 1946 and with the Special Philippine Scouts from June 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision which denied, amongst other issues, entitlement to SMC based on the need for aid and attendance or at the housebound rate.  

The Veteran is not represented in this claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that entitlement to SMC based on the need for aid and attendance or at the housebound rate is warranted.  It is maintained that the Veteran's service-connected disabilities have caused the need for these benefits.  

VA has set forth that the Veteran is bedridden and housebound, but not due to his service-connected disabilities.  It is maintained by VA in the February 2016 Statement of the Case that the Veteran's diagnosed amyotrophic lateral sclerosis and heart disease were the reason the Veteran was bedridden and housebound, and these diseases are not service connected.  It was also maintained in the October 2016 Supplemental Statement of the Case (SSOC) that it was the Veteran's cerebral infarction that was the reason the Veteran was found to be bedridden and housebound.  This disease is also not service connected.

The Veteran's claims file contains the report of a February 2017 VA PTSD examination, which details impairment related to the service-connected PTSD and impairment due to nonservice-connected dementia.  This evidence is directly relevant to the claim on appeal, but has not been reviewed by the AOJ.  The Veteran has not waived such RO review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence added to the claims file since issuance of the October 2016 SSOC, to include the report of the February 2017 VA PTSD examination, and readjudicate the claim on appeal.  If the determination remains unfavorable to the Veteran, he should be issued a SSOC that addresses all relevant actions taken on the claim, to include a summary of the evidence considered.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The Veteran the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

